[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 08-11315                ELEVENTH CIRCUIT
                                                            MARCH 11, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                  D. C. Docket No. 04-03648-CV-TWT-1

JARVIS LEE HARDWICK,



                                                          Petitioner-Appellant,

                                  versus

STEPHEN BENTON,

                                                                  Respondent,

HILTON HALL,

                                                        Respondent-Appellee.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                            (March 11, 2009)

Before EDMONDSON, Chief Judge, MARCUS and WILSON, Circuit Judges.
PER CURIAM:



      Jarvis Lee Hardwick, a Georgia prisoner proceeding with counsel, appeals

the district court’s denial of his habeas petition, 28 U.S.C. § 2254. No reversible

error has been shown; we affirm.

      Petitioner was convicted of armed robbery, false imprisonment, and

possession of a weapon during the commission of a crime on 29 February 2000.

Petitioner’s convictions and sentence were affirmed on appeal. Petitioner filed a

state habeas petition challenging his convictions and sentence and was denied

relief after an evidentiary hearing. The Georgia Supreme Court denied Petitioner a

certificate of probable cause to appeal the denial of state habeas relief.

      On 14 December 2004, Petitioner filed this federal habeas corpus petition.

Petitioner argued that his defense counsel rendered constitutionally deficient

assistance at trial and on appeal. Petitioner claimed counsel was ineffective

because she failed (1) to move for a mistrial after the judge expressed his opinion

on the evidence; (2) to cross-examine the victim about his drug dealing and to

introduce evidence that victim’s drug involvement motivated him to lie; (3) to

argue on appeal that the trial judge abused his discretion by limiting cross-

examination of the victim about the victim’s drug activity; and (4) cumulatively to



                                           2
preserve issues and provide effective counsel at both the trial and appellate stages.

The district court denied Petitioner’s claims and dismissed his petition: Petitioner

failed to show that the state habeas court’s decision was contrary to, or involved an

unreasonable application of, Supreme Court precedent. We agree.

       Our review of a final state habeas judgment is highly deferential to the state

court under section 2254. Section 2254 provides expressly that “a determination of

a factual issue made by a State court shall be presumed to be correct,” and “[t]he

applicant shall have the burden of rebutting the presumption of correctness by clear

and convincing evidence.” 28 U.S.S. § 2254(e)(1). Unless a state court’s

adjudication “(1) resulted in a decision that was contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States; or (2) resulted in a decision that was based on

an unreasonable determination of the facts in light of the evidence presented in the

State court proceeding,” 22 U.S.C. § 2254(d), a federal court may grant no relief.

See Crowe v. Hall, 490 F.3d 840, 844 (11th Cir. 2007).1

       The Georgia court looked correctly to Strickland v. Washington, 104 S.Ct.

       1
         We reject Petitioner’s claim that the deference due the Georgia habeas decision is
undermined by the Georgia Supreme Court’s decision in Edwards v. Lewis, 658 S.E.2d 116 (Ga.
2008). In Edwards the petitioner was allowed no meaningful opportunity to respond to the
state’s allegations contained in an order drafted by the state and issued by the habeas court.
Edwards does not speak to the deference required by federal statute, see 22 U.S.C. § 2254(d) and
factually is too different. The order at issue here was prepared by the Attorney General’s office
after an evidentiary hearing and after the state habeas judge orally denied relief.

                                                3
2052 (1984), to test Petitioner’s ineffective assistance of counsel claim. Under the

two-part Strickland test, the habeas petitioner must show (1) objectively

unreasonable performance: “that counsel made errors so serious that counsel was

not functioning as the ‘counsel’ guaranteed by the Sixth Amendment,” Strickland,

104 S.Ct. at 2064; and (2) actual prejudice: “a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different.” Id. at 2068. As we have said, the test for reasonable assistance of

counsel “has nothing to do with what the best lawyers would have done. Nor is the

test even what most good lawyers would have done. We ask only whether some

reasonable lawyer” could have acted, in the circumstances, as Petitioner’s counsel

acted. See White v. Singletary, 972 F.2d 1218, 1220-21 (11th Cir. 1992).

       Both parts of the Strickland test must be established for the petitioner to

carry his burden on an ineffective assistance of counsel claim. Strickland, 104 S.Ct.

2064. The Georgia court concluded that Petitioner failed to overcome the

presumption of effective performance accorded to counsel,2 see Strickland, 104

S.Ct. at 2066 (“counsel is strongly presumed to have rendered adequate assistance



       2
         Petitioner’s counsel was experienced; she had over twenty years of practice experience
at the time of her appointment to Petitioner’s case, including experience as a juvenile court
prosecutor. “When courts are examining the performance of an experienced trial counsel, the
presumption that his conduct was reasonable is even stronger.” Chandler v. United States, 218
F.3d 1305, 1316 (11th Cir. 2000).

                                                4
and made all significant decisions in the exercise of reasonable professional

judgment”); and failed also to show the requisite prejudice. To prevail on his

ineffective assistance claim, Petitioner must establish that the state court decision

was objectively unreasonable. See Bell v. Cone, 122 S.Ct. 1843, 1852 (2002).

       We cannot say the Georgia court decision on trial counsel’s performance

was objectively unreasonable. The Georgia court concluded that valid reasons

supported trial counsel’s acts.3 Based on our review of the record, Petitioner has

shown neither that the state habeas court’s decision contravened Strickland nor

that it was based on an unreasonable determination of the facts. See 28 U.S.C. §

2254(d).

       About Petitioner’s ineffective assistance of counsel claim based on appellate

counsel’s failure to raise properly on appeal Petitioner’s claim that the trial court

abused its discretion by limiting cross-examination of the victim, the Georgia court

stated that Petitioner failed to overcome the presumption of reasonable

professional assistance. See Strickland, 104 S.Ct. at 2065. That counsel failed to

raise properly a claim on appeal can serve -- if at all -- as a predicate for a


       3
         About counsel’s failure to move for a mistrial when the judge commented on the
evidence, the Georgia court noted that counsel decided that the demeanor of the witness --
visibly high on drugs -- worked much to the defense’s advantage; Petitioner and his counsel
wanted the jury which had witnessed this behavior -- which was consistent with the defense’s
position on the victim’s involvement with drugs -- to be the jury that decided the charges against
Petitioner.

                                                5
constitutionally deficient counsel charge only if the forfeited claim was

meritorious. As explained in the federal magistrate judge’s report and

recommendation, additional cross-examination would have been cumulative; the

limitation constituted no abuse of discretion4 and supports no ineffective assistance

of counsel claim.

       AFFIRMED.5




       4
         Also without merit is Petitioner’s claim that counsel’s failure to argue on appeal her own
trial court ineffectiveness constituted ineffective assistance of appellate counsel. Although the
Georgia court mistakenly said that counsel believed she could not raise an ineffective assistance
claim against herself -- she testified to the contrary -- Petitioner proffered no evidence at the
evidentiary hearing before the Georgia habeas court that a failure to raise an ineffective
assistance of counsel claim against oneself is unreasonable “under prevailing professional
norms.” See Strickland, 104 S.Ct. 2064-65. In any event, because Petitioner fails to show his
counsel was ineffective at trial, he can make no showing that her failure to raise an ineffective
assistance claim on appeal worked to his prejudice.
       5
         Petitioner’s cumulative-error claim based on counsel’s failure to preserve issues and to
provide adequate counsel is without merit. See United States v. Waldon, 363 F.3d 1103, 1110
(11th Cir. 2004) (where there is no error or only a single error, there can be no cumulative error).

                                                  6